 


113 HR 4734 IH: Bureau Arbitration Fairness Act
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4734 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2014 
Mr. McHenry introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To repeal the authority of the Bureau of Consumer Financial Protection to restrict mandatory pre-dispute arbitration. 
 
 
1.Short titleThis Act may be cited as the Bureau Arbitration Fairness Act. 
2.Repeal of authority to restrict mandatory pre-dispute arbitrationSection 1028 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5518) is amended— 
(1)by striking (a) Study and report.—; and 
(2)by striking subsections (b), (c), and (d).  
 
